Campbell, Chief Justice,
delivered the opinion of the court:
This case is controlled by the same principles which govern the Chicago & Alton case.
The claimant contends that it is not bound by the terms of the “ distance circular ” sent out by the Postmaster General. It hence follows that any right of recovery rests either upon the ground that the law fixes the compensation to which it is entitled for carrying the mails or upon the ground that it is entitled to reasonable compensation for the services rendered in said matter. We may dismiss the last suggestion because, aside from any other consideration, the record does not disclose evidence upon which the court could proceed in that regard. We do not think that the statute fixed a rate of compensation absolutely; but, on the contrary, we think the statute directed a method of ascertaining the average weight of mail carried and prescribed a maximum price which the Postmaster General was authorized to pay *16for the carriage of the average weights of mails ascertained according to the provisions of the statute. The Postmaster General could pay less, but not more, than the maximum fixed by law. The railroad company could refuse to agree to the Postmaster General’s proposals, but a mere protest was not sufficient.
The petition will be dismissed.